Citation Nr: 1805609	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  14-15 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a right shoulder condition, to include right shoulder strain and pinched nerve of the neck.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1973 to January 1975, from March 1980 to July 1984, and from January 1991 to April 1991.  The Veteran also has participation in the United States Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board remanded this matter in December 2015 and August 2016.  All remand instructions have been followed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).

The August 2016 Board decision also denied service connection for lumbosacral spondylosis and cervical spondylosis.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a right shoulder disability that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right shoulder disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2017).  See June 2013 and September 2016 VCAA letters comply with the requirements. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's records have been associated to the fullest extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2017).  The Veteran was provided VA examinations relating to the right shoulder during the course of the appeal, as explained below.  The examiners took into account the Veteran's reported history, his current symptoms, and review of the available private and VA treatment records.  The Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).



Legal Criteria for Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

Service connection may be granted for a disability resulting from disease or injury incurred, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C. §§ 101(24), 106, 1131 (2012).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d) (2017).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  
38 U.S.C. § 5107(b) (2012).

Right Shoulder to include Sprain and Pinched Nerve

The STRs reflect that, in October 1974, the Veteran complained of a two year history of stiffness, popping and cracking in the neck.  He reported experiencing some numbness over the cervical spine.  X-rays were conducted on the cervical spine and no pathology was found.  He was found neurologically intact in his shoulder, arms and hands.  On the Veteran's December 1974 separation examination for that portion of service, he reported good health and no cervical spine, back or neck trouble.  He reported joint pain but pertaining to his knees.

In November 1988, the Veteran was involved in a motor vehicle accident ("MVA") while participating in the United States Air Force Reserves, ACDUTRA.  A December 1988 and February 1989 Line of Duty Determination confirms the accident occurred in the line of duty.  Following the accident, the Veteran complained of neck and back pain and was diagnosed with thoracic and lumbosacral musculoskeletal pain.  X-rays found no abnormality.  Pursuant to this accident, the Veteran has stated that he suffers from a pinched nerve in his neck, which causes numbness in his right hand and fingers. 

A January 2012 VA examination as to the neck and cervical spine indicated the shoulder area bilaterally was normal.

In April 2013, the Veteran underwent a VA examination for his right shoulder in which he was diagnosed with a right shoulder strain.  Current X-rays found no right shoulder abnormality.  The examiner noted that the Veteran sustained a right shoulder injury with pulled muscles in the 1988 MVA, and was evaluated with X-rays and no fracture was found.  The Veteran was treated with rehab and muscle relaxants and the condition leveled out after 60-90 days.  The Veteran reported right shoulder pain upon fatigue or weight-bearing.  

The April 2013 examiner concluded, upon review of the claims file and examination of the Veteran, that it was less than likely that the right shoulder strain was caused by the motor vehicle accident.  The examiner stated that with the exception of the Veteran's history, there is minimal evidence in the medical records to correlate that the shoulder symptoms are the result of the 1988 MVA and cannot be opined without mere speculation.  The Veteran also received an examination for carpal tunnel syndrome in his right hand; similarly, the examiner determined it was less than likely that the carpal tunnel syndrome was caused by the motor vehicle accident.  The examiner noted that the 1988 MVA focuses mainly on the back and neck as the incurred areas of joint involvement.  While the Veteran has documented history of hand joint pain, medical records do not specifically link it to the motor vehicle accident.  

An August 2013 private treatment record included notations of mild right chronic c-spine radiculopathy, mild right median neuropathy at the wrist, and no evidence of any other focal nerve entrapment, myopathy or peripheral neuropathy in the right upper limb.

In December 2015, the Board found the April 2013 VA examination inadequate because it did not address the Veteran's claimed disability of a pinched nerve in the neck.  The purpose of the examination was to determine the etiology of the Veteran's pinched nerve in his neck, the burning and stinging pain in his neck ligaments, and any upper back condition, and, in particular, whether these conditions are the result of his active duty service. 

In January 2016, the Veteran appeared for a VA examination.  The examiner noted the sensory exam as to the bilateral shoulders was normal.  In regard to the neck and cervical spine, the examiner noted that the Veteran has neck pain and has had prior imaging studies that showed degenerative disc disease and spondylosis with radicular pain in the past.  He underwent a cervical neck fusion in October 2014 which helped relieve the pain and radicular symptoms; he now experiences mild radicular symptoms on the left upper extremity.  

By August 2016 remand, the Board stated that the January 2016 VA examination did not address the Veteran's contentions that he suffers from a pinched nerve which causes right extremity symptoms, as ordered by the December 2015 Board remand.  The Board requested an additional medical opinion to address the Veteran's contention of a pinched nerve, as well as his statement that it has caused right extremity symptomatology within the pendency of the appeals period.  

The Veteran appeared for a VA examination in October 2016.  The examiner opined the right shoulder condition, right trapezius muscle strain, was less likely as not related to service.  The examiner found no evidence of a shoulder strain or pinched nerve in his neck upon evaluation, rather a trapezius muscle strain.  The examiner noted the 1988 MVA and that the Veteran underwent cervical neck fusion in October 2014.  The Veteran reported that his neck pain has improved since his ADCF and notes that his radicular symptoms have almost completely resolved.  The examiner noted that there is no additional evidence of a shoulder condition in the record.  Further, the examiner found no evidence of radiculopathy upon examination.  Therefore, there was no evidence to support that the Veteran sustained a right shoulder condition during military service that became an ongoing medical condition requiring ongoing evaluation and treatment by medical providers.  Thus, the examiner opined it is less likely than not that the Veteran has a shoulder condition that was incurred or caused by his military service.

The medical evidence, the most competent, probative evidence of record, does not establish an etiologically link between the Veteran's right shoulder strain or any right shoulder radicular symptoms and his service, to include the 1988 motor vehicle accident.  The Board places most weight on the April 2013 and October 2016 VA examiner's opinions.  The April 2013 examiner concluded that it was less than likely that the right shoulder strain or carpel tunnel syndrome was caused by the motor vehicle accident.  The examiner noted that the 1988 MVA focuses mainly on the back and neck as the incurred areas of joint involvement.  While the Veteran has documented history of hand joint pain, medical records do not specifically link it to the motor vehicle accident.  The October 2016 examiner opined that right trapezius muscle strain is less likely as not related to service.  The examiner examined the Veteran and found no evidence of a pinched nerve.  The examiner found no evidence to support that the Veteran sustained a right shoulder condition during military service that became an ongoing medical condition requiring ongoing evaluation and treatment by medical providers.  

In regard to the Veteran's contention that he suffers from a right shoulder condition due to service, particularly the 1988 MVA accident, the Board notes that lay people are generally not competent to diagnose the cause of an illness or establish a causal connection.  The Veteran has not been shown to be competent, by experience or training, to provide medical conclusions, especially as to complex medical diagnoses and opinions of etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Veteran is similarly not competent without medical expertise to establish that he suffers a pinched nerve or radicular symptoms due to the 1988 MVA or otherwise his service.

The evidence of record does not show that a right shoulder condition was incurred in or caused by military service or manifested to a compensable degree within a one-year presumptive period following service.  As such, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  Therefore, service connection for a right shoulder disability is denied.



ORDER

Service connection for a right shoulder condition, to include right shoulder strain and pinched nerve of the neck, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


